DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 8 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the definition for Ar (on page 58 of the claim set), “at least one of nitrogen(s), oxygen(s) and sulfur(s)”.  The recitation of nitrogen, oxygen and sulfur as plural terms is unclear with respect to whether multiple atoms of each are required.  Clarification and/or correction are required.
In claim 1, immediately before the formula (2) structure, the term “a ring(s)” is recited.  The term is also recited in the section defining R11 and R12.  It is unclear if a singular ring, plural rings, or both are being recited.  Clarification and/or correction are required.
Claim 8 recites “at least one light-emitting layer”, but then later refers back to “the light-emitting layers” as a plural term.  The phrase “the light-emitting layers” lacks clear antecedent basis and it is not understood if multiple light emitting layers are required to be present.  Clarification and/or correction are required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0123051 A1) in view of Ahn (US 2018/0351113 A1).
Lee et al. teaches organic light emitting device comprising a mixture of compounds as host material (see abstract).  A host material may include a formula 2 derivatives (see 127) and more specifically, may include the following compound 3-1, which is identical to instant formula 1 compound “C1-42” of instant claim 6:

    PNG
    media_image1.png
    148
    269
    media_image1.png
    Greyscale
.
The second host material used by Lee et al. is a heteroaryl-containing derivative, but it is not seen where a compound the same as instant formula 2 is shown.  In analogous art, Ahn teaches compounds of formula 1 (see par. 11) for a light emitting device (see par. 49) that reads upon instant formula 2:

    PNG
    media_image2.png
    254
    442
    media_image2.png
    Greyscale
 (see par. 11-17).
Substitution groups for formula (1) are described at par. 11-17.  Example compounds shown in par. 43 include the substituent moieties of triazine, pyrimidine, and diarylamino per instant claim 5.  Note that at least C-23 compound on page 12 is a position isomer of instant claim 7 “C2-96” and C-48 on page 15 is a position isomer of instant claim 7 “C2-220”, but that general formula (1) provides for substitutions at the same position of the rings as shown in instant C2-96 and instant C2-220.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition for used in a light emitting device including a Formula 2 host disclosed by Lee et al. (including specific compound “3-1”) and host material of formula (1) as taught by Ahn.  One would expect formula (1) derivatives taught by Ahn to be similarly useful and functional as host material within a light emitting device layered structure as taught by Lee et al.  Furthermore, case law holds that the selection of a known material based on its suitability for its intended use (i.e., host material) supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  One would expect to achieve an operational device having a light emitting layer including known host materials as taught by Lee et al. and Ahn within instant formulas 1 and 2, respectively, with a predictable result and a reasonable expectation of success.
	Regarding claim 8, the discussed host materials as taught by Lee et al. and Ahn are for a light emitting layer of a light emitting device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 2018/0024306 A (and translation) teaches at least compound #126 (page 13), which is the same as instant “second” compound C2-126.
Dyes and Pigments, Vol. 143, (2017), pages 196-202 teaches double-host materials for forming an OLED (see abstract and Figure 1).
The references are considered relevant to the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786